Title: From George Washington to Major General Horatio Gates, 10 July 1779
From: Washington, George
To: Gates, Horatio


        
          Sir.
          Head Quarters New Windsor 10th Ju[ly] 1779.
        
        Three hours ago I received your favour of the 7th—I cannot conceive how my letter of the 27th was so long detained—immediately on closing it, it was sent to Colo. Hay to forward it.
        Your information respecting the movements in this quarter was erronious—Previous to my last the enemy after strongly fortifying the two posts of Stoney Point and Verplank’s, and leaving sufficient garrisons for their defence, had fallen down the River to Phillips’s. where and in the vicinity their principal force still lies—Our Army preserves nearly its former position—On hearing that the enemy had made a detachment up the sound probably with a design to make incursions into Connecticut—I wrote to the Governor informing him of the directions given for the march of Glovers Brigade that he might call for its assistance if necessary. I have since directed the Brigade to halt a while in that State, to give some cover to the coast, and prevent, as much as possible, the interruption of the inhabitants at the present interesting season. I am Sir Your Most Obedt Servt
        
          Go: Washington
        
      